DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks/Arguments (pages 5-6 of amendment), filed 12/20/2021, with respect to election to Group II with traverses have been fully considered and are persuasive.  The Election/Restriction mailed 10/22/2021 has been withdrawn. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 11/18/2018 is a duplicate of the IDS filed 11/17/2018.  Therefore, a big “X” is added to the IDS filed 11/18/2018.

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “706” has been used to designate both “an outer cylinder” (page 17, paragraph [0060], line 1 and Page 18, paragraph [0064], line 4; Figs. 7 and 8) and “a drop detection code” (page 22, paragraph [0074], line 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 906 and 908 (Fig. 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 7, paragraph [0024], line 6, “roller 204” should be “roller 206”.
Page 7, paragraph [0024], line 7, “roller 204” should be “roller 206”.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 6 and 15 are objected to because of the following informalities:  
a.	Claim 6, line 2, “(3D)” should be “(3D) printer”.
b.	Claim 15, line 2, “3D printer” should be “three-dimensional (3D) printer”.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-5 and 7-14 are allowed.
Claims 6 and 15 are allowable over the prior art of record; however, it is found to be objectionable for the reasons specified above.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “after completion of the drop detection, turning the surface via a rotation device of the service station” as set forth in the claimed combination.
b.	Independent claim 7 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a rotation device to turn the surface from the first position to a second position in which the service station does not perform the drop detection” as set forth in the claimed combination.
Independent claim 13 is allowable over the prior art of record because the prior art of record does not teach or suggest: “to turn, via a rotation device of a service station of the printer, a spit surface away from a heat source of the printer in response to movement of the heat source toward the service station, wherein the spit surface to receive spit fluid from nozzles of the printer during drop detection by the service station” as set forth in the claimed combination.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davison et al. (US Pat. No. 8,702,198 B2) discloses a method of detecting fluid drops ejected from a fluid applicator unit having nozzles, the method comprising: ejecting fluid 
Harjee et al. (US Pat. Pub. No. US 2015/0099059 A1) discloses a printer comprising: print nozzles; a service station; and a drop detector.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
February 12, 2022